Martin, J.
The plaintiff states, that the defendant was indebted to his intestate in the sum of $300, for money lent on the deposit of certain jewels, and also, in the sum of $384 5, for the part of his intestate, in the profits of a partnership, between the defendant and one Lassere, in relation to a ball-room.
The defendant, besides the plea of the general issue, alleges that he owes the sum of $100 only, which he has offered, and has always been ready to pay, on the jewels being restored, having previously paid. $200 of the money borrowed ; and that if any partnership existed between himself and the deceased, he is entitled to recover the sum of $584 5, from the estate, as his share of the profits, which he claims in reconvention.
The plaintiff ,had judgment for $684 5, and the defendant has appealed. Our attention is drawn to a bill of exceptions taken by the defendant to the opinion of the court, overruling his opposition to the reading of a document stating the profits made by the partnership. The opposition was grounded on a suggestion, that the document was offered to prove an illegal partnership, to wit, one for affording the means of playing at forbidden games. The Judge overruled the exception,, deeming that nothing showed the existence of such a partnership. It does not appear to us that the court erred. The document did not state the partnership to be of the character imputed to it by the defendant.
During the trial it was proved, that the partnership related to a ball-room, and that the profits resulted from money received at the door, or paid for suppers, or which was received from those who resorted to a .room in which .they amused themselves with cards ; but, there is no evidence that any game prohibited by law was allowed.
The plaintiff proved his claim, and the defendant did not establish the alleged payment, nor his demand' in reconvention.
' Judgment affirmed.